Citation Nr: 0507483	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for muscle strain of 
the lumbar spine, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
bilateral pes planus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his daughter, and his son


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO decision, which 
granted a 20 percent rating for a muscle strain of the lumbar 
spine, which denied a compensable rating for bilateral pes 
planus, and which determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for asthma.  The veteran appealed for 
higher ratings for his low back and feet disabilities and to 
reopen his asthma claim.  

In April 2001, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding.  A transcript of that hearing has been associated 
with the claims file.  

In September 2001, the case was remanded to the RO for 
additional development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The service-connected muscle strain of the lumbar spine 
is manifested by complaints of constant pain but no 
functional impairment; clinical findings relevant to the 
lumbosacral spine consist of lumbosacral tenderness, marked 
limitation of motion (50 degrees of forward flexion and 10 
degrees each of extension, lateral bending, and rotation to 
either side), and X-ray evidence of severe degenerative 
changes at the L3-4 disc level with gas in the disc and 
marked end-plate sclerosis and large marginal osteophytes, 
all of which symptoms were attributed to a motor vehicle 
accident in 1976 and not to service.

3.  The service-connected bilateral pes planus is manifested 
by complaints of pain on prolonged walking or standing and a 
need for molded arch supports; clinical findings show a very 
mild condition characteristic of a weight-bearing line medial 
to the great toes and minimal bowing of the Achilles tendons, 
without pain on manipulation of the feet.  

4.  In a decision dated in November 1979, the RO denied 
entitlement to service connection for asthma; the evidence 
received since this determination is cumulative or redundant 
of evidence previously considered, or the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected muscle strain of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5292, 5295 (effective prior to September 26, 2003), 
5237 (effective on September 26, 2003).

2.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Code 5276 (2004).

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
asthma; and the November 1979 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings  

A.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in February 2000.  In any 
case, the notice was sent prior to certification and transfer 
of the case to the Board, and, as explained herein below, 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in August 2004, the RO 
advised him of what was required to prevail on his claims for 
an increased rating, what specifically VA had done and would 
do to assist in those claims, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in a February 
2000 rating decision, statements of the case issued to him in 
July 2000 (for lumbar spine) and in August 2000 (for pes 
planus), and a supplemental statement of the case issued to 
him in September 2004.  See 38 U.S.C.A. §§ 5102, 5103.  In 
these documents the RO informed the veteran of the reasons 
for which his claims were denied and the evidence it had 
considered in denying the claims, to include the diagnostic 
criteria pertinent to the evaluation of the low back and 
feet.  In the supplemental statement of the case, the RO 
advised the veteran of the legal criteria governing 
entitlement to the benefits sought on appeal, to include 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  Further, the statements of the 
case and supplemental statement of the case, as well as a 
personal hearing in April 2001, provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the documents mailed to the veteran, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his service-connected 
muscle strain of the lumbar spine and bilateral pes planus.  
He was afforded the opportunity to testify at a personal 
hearing before the undersigned in April 2001.  The veteran 
has indicated that medical records in support of his claims 
may be obtained from the VA, and he has submitted a signed 
release for VA to obtain private records on his behalf.  The 
RO subsequently obtained both VA and private records for 
association with the claims folder.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA medical examinations in January 2000 and 
August 2004, specifically to evaluate the current nature and 
severity of his low back and feet.  The veteran has not 
alleged, nor does the record currently reflect, that there 
exists any additionally available evidence for consideration 
in his appeal.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Merits of the Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Muscle Strain of the Lumbar Spine

The veteran's service-connected muscle strain of the lumbar 
spine has been rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292-5295, for limitation of motion 
of the lumbar spine and lumbar strain.  38 C.F.R. §  4.27 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  

However, during the course of the veteran's appeal, the 
regulations pertaining to evaluating spine disabilities were 
revised, effective on September 26, 2003.  See 67 Fed. Reg. 
51,454-58 (August 27, 2003).  Criteria for evaluating 
lumbosacral strain is now found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

According to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion (i.e., VAOPGCPREC 7-03 (November 19, 2003)) dictates 
that the "old" criteria for evaluating spine disabilities 
apply prior to the changes in regulation and that the revised 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the revised regulations under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

Under the "old" rating criteria, a 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating is warranted 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Other applicable "old" rating criteria consist of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, for limitation of motion of 
the lumbar spine.  Under this code, moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating, and 
severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Under the revised criteria, a 20 percent rating for 
lumbosacral strain is warranted where forward flexion of the 
thoracolumbar is greater than 30 degrees but not greater than 
60 degrees; or where the combined range of thoracolumbar 
motion is not greater than 120 degrees (the combined motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation); 
or where muscle spasm or guarding is severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Further, a 40 percent rating for lumbosacral strain is 
warranted where forward flexion of the thoracolumbar spine is 
30 degrees or less; or where there is favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating for 
lumbosacral strain is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating for lumbosacral strain is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (effective September 26, 2003). 

These evaluations are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.  (This clearly implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, as noted herein below, are now contemplated 
in the rating assigned under the general rating formula.) 

After a careful review of the evidence, the Board finds that 
the veteran has not met the criteria for a rating in excess 
of 20 percent for his lumbar strain, as further discussed 
herein below.  

In November 1999, the veteran filed a claim for an increased 
rating for his service-connected low back disability, 
alleging that his condition was more disabling than currently 
evaluated.  He underwent a VA examination in January 2000.  
The examiner noted, by way of background, the veteran's 
history of a post service lumbosacral spine injury in a 1976 
automobile accident, followed by numerous surgeries.  The 
veteran complained of constant lumbosacral spine pain that 
radiated down into both legs.  He could only walk 200-300 
feet before requiring rest.  He did not perform any bending 
or lifting.  On examination, there was tenderness at the 
previous surgical sites but no muscle spasm.  The veteran 
could forward flex to 45 degrees before complaining of pain, 
with the rest of the motions limited to approximately 50 
percent of normal due to pain.  X-rays of the lumbosacral 
spine showed degenerative disc and joint defects.  The 
diagnoses were status postoperative multiple lumbar surgeries 
and degenerative disc disease of the lumbosacral spine.  

The veteran testified in April 2001 in regard to the extent 
of functional impairment of his low back, to include 
difficulty walking up and down stairs, sleeping, prolonged 
walking and sitting, and driving.  He also described the 
treatment he received for back pain.  

Private medical statements and VA outpatient records, dated 
beginning in 1999, show ongoing treatment for chronic low 
back pain.  On an April 2003 VA neurological consultation, it 
was noted that the veteran related that his condition was 
progressively worsening over the past several years, with 
back pain as his chief complaint.  He underwent an MRI of the 
lumbar spine, which showed degenerative joint disease and 
degenerative disc disease with lumbar stenosis, and epidural 
fibrosis and scarring postoperatively.  Evaluation by the 
pain clinic was recommended, and failing maximum medical 
treatment there, surgery was noted as an option.  The veteran 
was thereafter treated in the pain clinic.  

In August 2004, the veteran underwent another VA examination.  
He complained of a constant, dull aching pain across his 
lumbosacral spine, which radiated down to his knees.  He 
rated his pain as an 8 out of a possible 10.  He indicated 
that his back pain was worse than his leg pain and frequently 
kept him awake at night.  He also reported paresthesias in 
both feet and was unable to walk for than 50 feet due to back 
pain.  On examination, he had obvious difficulty ambulating 
and moving around.  He walked with a cane, without a limp.  
There was an old-healed incision in the lower lumbar area.  
The back was flat and lacked the usual lordotic curve.  There 
was general tenderness throughout the lumbosacral area, but 
due to the veteran's obesity the examiner was unable to 
palpate any muscle spasm.  Range of motion of the lumbosacral 
spine was 50 degrees of forward flexion and 10 degrees each 
of extension, lateral bending, and rotation to either side.  
X-rays of the lumbosacral spine showed severe degenerative 
changes at the L3-4 disc level with gas in the disc and 
marked end-plate sclerosis and large marginal osteophytes.  
The diagnoses were status postoperative multiple 
laminectomies and discectomies of the lumbosacral spine and 
chronic pain syndrome.  The examiner opined that the 
veteran's back symptoms were presently due to his 
postlaminectomy, discectomy, and radiculopathy; that the 
symptoms due to the service-connected lumbar back strain were 
limited to the lumbar region; and that all of the veteran's 
present symptoms regarding the back and extremities, to 
include marked limitation of motion about the lumbar spine, 
were due to his motor vehicle accident in 1976 and resulting 
surgery.  The examiner did not feel that the veteran had any 
functional impairment as a result of his service-connected 
lumbar strain.  

The Board has noted the veteran's subjective complaints, 
including painful motion.  Nevertheless, the objective 
medical findings in the record do not demonstrate listing of 
whole spine to opposite side or positive Goldthwait's sign.  
Moreover, while the veteran has marked limitation of forward 
bending, some loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of joint space, these 
findings were all clearly attributable to the veteran's post 
service back injury in 1976 resulting in multiple surgeries 
and not to the service-connected lumbar strain.  In fact, the 
August 2004 examiner opined that the veteran did not have any 
functional impairment due to his service-connected lumbar 
strain.  Thus, he does not meet the criteria for an increased 
rating under the "old" Codes 5295 and 5292.  

Further, the objective medical findings in the record do not 
show that the veteran's forward flexion is 30 degrees or 
less, or that he has favorable ankylosis of the entire 
thoracolumbar spine, for an increased rating under the 
revised Code 5237.  On clinical testing, VA examinations show 
that forward flexion was 45 degrees in January 2000 and 50 
degrees in August 2004.  There is X-ray evidence of severe 
degenerative changes; however, as noted, the examiner in 
August 2004 dissociated all of the veteran's present back 
symptoms from his service-connected lumbar strain.  It is 
additionally observed that there is no credible objective 
evidence demonstrating pain on use or during flare-ups 
results in additional functional limitation to the extent 
that the service connected lumbar spine disability would be 
more than 20 percent disabling under either the "old" or 
revised codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In any event in regard to the 
revised code, the DeLuca factors are contemplated in the 
currently assigned 20 percent rating.  

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of his lumbar strain.  In this regard the 
Board notes that evaluating the veteran's low back disability 
under provisions relevant to intervertebral disc syndrome 
would be unwarranted, given that service connection has not 
been established for such condition and a disc syndrome is 
not a part of the service-connected disability.  Accordingly, 
neither the "old" nor the revised regulation pertaining to 
intervertebral disc syndrome is for application in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); and 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002), published at 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for the muscle strain of the lumbar spine.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral Pes Planus

The veteran's service-connected bilateral pes planus is 
currently rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, for acquired flatfoot (pes planus).  
Under this code, a 0 (noncompensable) rating is warranted for 
mild acquired flat foot with symptoms relieved by built-up 
shoe or arch support.  A 10 percent rating is warranted for 
unilateral or bilateral moderate acquired flat foot with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  A 30 percent rating is warranted for severe 
bilateral acquired flatfoot (pes planus) with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 50 percent 
rating (the maximum rating available) is warranted for 
pronounced bilateral acquired flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

The veteran contends that his disability warrants a higher 
rating.  After a careful review of the evidence, the Board 
finds that the veteran has not met the criteria for a 
compensable rating for his bilateral pes planus, as further 
discussed herein below.

In December 1999, the veteran filed a claim for an increased 
rating for bilateral pes planus.  He underwent a VA 
examination in January 2000.  He complained that both feet 
were numb and tingled constantly.  He reported that he could 
only walk 100 feet before he experienced foot pain and had to 
rest.  He reported that he had had flat feet all of his life 
but that they were not painful until approximately two years 
previously.  Presently, his feet bothered him when he 
attempted to climb ladders.  He stated that, paradoxically, 
his feet felt better in shoes and when he went barefooted.  
On examination, the feet appeared slightly pronated.  There 
was no degree of heel valgus.  There were complaints of 
tenderness all along each arch, yet the mid tarsal joints 
were very flexible.  X-rays of the right foot were normal, 
with a well-maintained arch and no evidence of pes planus or 
arthritic changes about the foot.  The left foot was not X-
rayed but the examiner noted that it probably would have been 
normal.  The diagnosis was pain in both feet with no 
objective findings.  

The veteran testified in April 2001 that he had a lot of pain 
associated with the arches of his feet, particularly on 
walking.  He stated that he wore orthotics in his shoes.  He 
indicated that he did not take any medication specifically 
for his feet.  

Private medical statements and VA outpatient records, dated 
from 1997 to August 2004, show that the veteran had a chronic 
foot problem for which he saw podiatrists.  A private 
podiatrist, in May 2001, diagnosed bilateral tendonitis, 
bilateral pes planus, and diabetes with peripheral vascular 
disease.  He prescribed orthoses with arch supports for both 
feet, and noted that the orthoses may or may not help the 
veteran's problem, as he still did not have palpable pulses 
in his feet.  VA outpatient records indicate complaints of 
tingling in the feet and pain in the legs when walking.  The 
veteran's history of diabetes mellitus and peripheral 
vascular disease were noted in that regard.  In November 
1999, the veteran complained of foot pain and swelling.  A VA 
doctor reminded the veteran that he had poor circulation in 
the feet and that his pain was more likely due to diabetic 
neuropathy.  In September 2001, the veteran was referred to 
the VA podiatry clinic, and on examination he had a pronated, 
unstable gait with normal station.  In the assessment, the 
veteran was diabetic, insulin dependent, with circulation 
problems.  Subsequent podiatry visits throughout 2002, 2003, 
and 2004 reflected the same findings, but with the added 
finding of pes planus.  The assessments were diabetes and pes 
planus.  

In August 2004, the veteran underwent another VA examination.  
He complained that his feet were painful whenever he had any 
prolonged standing or walking.  He reported that the pain was 
located in the arches and both ankles of the feet, with 
symptoms of the same severity in each foot.  He wore a molded 
arch support in each shoe.  He did not take any medications 
for his feet.  His low back symptoms and not his feet 
primarily limited his present activities.  On examination, 
the veteran walked with a cane, without a limp.  He had 
difficulty standing on his heels and toes, but he was able to 
do so.  Without weight-bearing, he had normal-appearing 
arches in both feet.  When bearing weight, the arches of both 
feet collapsed and his feet went into pronation.  The weight-
bearing line was medial to the great toes bilaterally.  Both 
heels were in mild valgus (approximately 10 degrees, which 
was worse on the right side), and this resulted in minimal 
bowing of the Achilles tendons bilaterally.  There were no 
callosities on the feet.  There was no pain on manipulation 
of either foot.  The diagnosis was bilateral pes planus.  In 
regard to the severity of the condition, the examiner found 
that the veteran's pes planus was "very mild."

After a careful review of the record, the Board finds that 
the veteran's bilateral pes planus more nearly approximates 
the criteria for a noncompensable rating under Code 5276.  
While the objective medical evidence demonstrates a weight-
bearing line medial to the great toe and minimal bowing of 
the Achilles tendon on each foot, there was no evidence of 
pain on manipulation of the feet.  Further, and most 
significantly, the examiner in August 2004 assessed the 
veteran's pes planus as "very mild," which clearly does not 
satisfy the requirement for a moderate condition under Code 
5276.  The record shows that the veteran has other medical 
problems involving his feet, to include diabetes and 
peripheral vascular disease, which also contribute to the 
veteran's symptoms of pain.  The VA examiners had the benefit 
of review of the veteran's entire medical file prior to 
rendering opinions concerning the severity of his bilateral 
pes planus.  There is no objective evidence that his service-
connected disability is of moderate severity.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
bilateral pes planus.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  New and Material Evidence to Reopen a Claim

A.  VA's Duties to Notify and Assist

The VCAA, as noted above, redefined VA's duties to notify and 
assist a claimant.  Regulations implementing the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004), and the relevant provisions of those 
regulations as well as the statute itself are described in 
the first section of this document.  The Board will assume 
for the purposes of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

The Court, as previously noted, has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For the 
reasons noted below, the Board finds that VA has complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



Duty to Notify

The Court, as previously described, has indicated that notice 
under the VCAA should contain four elements and that such 
notice must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction (RO).  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Further, the Court clarified that where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Pelegrini II, 18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in February 2000, prior to the 
enactment of the VCAA.  In any case, VCAA notice was sent to 
the veteran prior to the transfer of the case to the Board, 
and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claim by letter dated in August 2004.  In that letter, the RO 
advised him of what was required to prevail on the underlying 
claim of service connection for asthma, what specifically VA 
had done and would do to assist in that claim, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in February 2000 setting forth the 
requirements for reopening a previously denied claim for 
service connection for asthma, and was advised as to the 
nature of the evidence necessary to substantiate his claim to 
reopen.  The advisements were reiterated in the statement of 
the case issued in July 2000, which also furnished 
regulations pertinent to reopening claims with new and 
material evidence.  A supplemental statement of the case 
issued in September 2004 included reference to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  Additionally, the statement of the case and 
supplemental statement of the case provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the documents mailed to the veteran, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  In 
short, the veteran has been notified of the information or 
evidence necessary to substantiate his claim and the parties 
responsible for obtaining that evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has essentially satisfied its 
obligation to notify.  

Duty to Assist

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received prior to that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received in November 1999.  

Nevertheless, VA has also made reasonable efforts to identify 
and obtain relevant records in support of the veteran's 
claim.  The veteran maintains that he is entitled to service 
connection for asthma.  He was afforded the opportunity to 
testify at a personal hearing before the undersigned in April 
2001.  The RO has obtained treatment records from private 
medical providers identified by the veteran, as well as VA 
treatment records.  Further, the RO sought any additional 
service medical records not previously obtained from the 
National Personnel Records Center.  Neither the veteran nor 
his representative has identified any additional evidence or 
information that could be obtained to substantiate the claim.  
The Board notes that VA's duties under the VCAA do not 
mandate obtaining a medical examination or opinion prior to a 
claim having been reopened.  Accordingly, the Board is also 
satisfied that insofar as such are applicable to the 
veteran's claim to reopen, the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Merits of Claim to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111 (West 2002).  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2004).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received in November 1999.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO denied the veteran's claim of 
entitlement to service connection for asthma in decisions 
dated in December 1977 and November 1979, on the basis that 
there was no identification of asthma in service or 
aggravation of a pre-existing condition during service.  The 
veteran did not perfect an appeal with regard to the November 
1979 RO decision, and it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the November 1979 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claim.  

In the November 1979 decision, the RO considered the 
veteran's service medical records, VA medical records, and 
statements of the veteran.  Service medical records indicate 
that at the time of a pre-induction physical examination in 
1964, it was noted that the veteran had had an asthmatic 
attack two years previously.  At the time of an enlistment 
physical examination in August 1966, the veteran gave a 
history of asthma for the past few years, until age 21 (he 
was 23 years old at the time of the examination).  It was 
noted that he had no medical treatment for asthma.  The 
examination showed that his lungs and chest were normal.  He 
was qualified for induction.  During service, he was treated 
for upper respiratory infections and head colds on a few 
occasions, with a brief period of hospitalization in November 
1966.  Chest X-rays in September 1966, November 1966, and 
February 1968 were normal.  There was no diagnosis of asthma 
during service.  At the time of his separation physical 
examination in April 1968, it was noted on a medical history 
form that the veteran was last symptomatic for asthma in 
1962-63.  The examination showed that his lungs and chest 
were normal.  

Post-service, the veteran submitted his initial claim for 
disability compensation in July 1977, alleging that 
bronchitis was aggravated by service.  At the time of a VA 
examination in October 1977, the veteran complained of 
asthma.  He reported a history of chronic bronchitis and 
noted that he was taking medication for asthma.  The 
diagnosis was chronic bronchial asthma.  In statements 
received in February 1978 and June 1979, the veteran asserted 
that he was treated for asthma at Ft. Dix, New Jersey in 
about 1966 (one statement indicated 1967).  

The evidence received since the RO's November 1979 decision 
consists of private and additional VA medical records and 
testimony of the veteran, all of which were not previously 
considered by VA.  Private medical records, dated beginning 
in October 1980, show that the veteran had a history of 
asthma and bronchitis for which he was prescribed a 
bronchodilator.  In a treatment record dated in May 1988, he 
reported having asthma his whole life.  Treatment records 
dated beginning in the 1990s also show that he was treated 
for chronic obstructive pulmonary disorder.  In a June 2001 
statement, the veteran's private doctor noted that the 
veteran had been treated in her office for the past two 
years, presenting with a long history of asthma.  She related 
the veteran's report of occupational exposure to fumes, which 
he believed exacerbated his respiratory status.  She agreed 
that occupational exposures may cause pulmonary disease but 
that she was not assured that this had affected the 
progression of the veteran's asthma, which he had had since 
childhood.  

VA medical records received since November 1979 consist of 
examination and outpatient reports and reflect findings 
similar to the private records.  At the time of a VA 
examination in February 1984, the veteran reported having had 
asthma as a child with about two episodes a year, including 
what appeared to him to be one episode during service.  It 
was noted that he did fairly well until a 1976 automobile 
accident.  The diagnosis was history of bronchial asthma 
since childhood.  He noted the same thing on a VA examination 
in June 1985.  At the time of a VA examination in January 
2000, he related a history of childhood asthma and several 
asthmatic attacks during service.  

In testimony given at a hearing before the undersigned in 
April 2001, the veteran indicated that he had had asthma 
prior to entering service, that he was once hospitalized 
during service for what he was told was asthma, that his 
asthma worsened around fuels and oils in the motor pool where 
he worked in service, and that he presently received 
treatment for asthma.  

In regard to the evidence submitted since the November 1979 
RO decision, the Board finds that it is new to the extent 
that it was not in existence and considered by the RO in 
November 1979.  However, the medical records and testimony of 
the veteran are essentially cumulative or redundant of the 
evidence previously considered.  In the earlier decision, the 
RO denied the veteran's claim on the basis that there was no 
identification of asthma in service or aggravation of a pre-
existing condition during service.  The evidence received 
since that November 1979 decision is not probative of the 
underlying issue of whether the veteran's asthma was incurred 
in or aggravated by service.  Thus, it cannot be said to be 
material evidence.  Rather, the additional evidence added to 
the record shows ongoing treatment for asthma and other 
respiratory disorders.  The nature of this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Since the November 1979 RO decision, the veteran provided 
statements at VA examinations and at his personal hearing 
that were not previously made.  He related several asthmatic 
attacks during service, which required hospitalization on one 
occasion.  His statements are presumed credible, and, to the 
extent not cumulative and redundant of assertions and 
theories already raised, are considered new evidence.  
Nevertheless the veteran assertions as to service causation 
or aggravation are not material evidence because he is a 
layman and thus has no competence to give a medical opinion 
on diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In Hickson v. West, 11 Vet App (1998), the Court 
held that lay assertions of medical causation cannot suffice 
as new and material evidence to reopen a claim.

In sum, none of the evidence submitted since the November 
1979 RO decision is both new and material.  38 C.F.R. 
§ 3.156(a).  Thus, the claim of entitlement to service 
connection for asthma has not been reopened, and the November 
1979 RO decision remains final.  




ORDER

An increased rating for muscle strain of the lumbar spine is 
denied.  

An increased (compensable) rating for bilateral pes planus is 
denied.

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for asthma, the 
claim is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


